United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-4017
                                    ___________

United States,                             *
                                           *
             Appellee,                     *
                                           *
      v.                                   *   Appeals from the United States
                                           *   District Court for the Northern
James Edward Clay,                         *   District of Iowa
                                           *
             Appellant.                    *         [UNPUBLISHED]

                                    ___________

                              Submitted: May 15, 2001
                                Filed: June 19, 2001
                                   ___________

Before BOWMAN, Circuit Judge, BOGUE,1 and MAGNUSON,2 District Judges.3
                              ___________

PER CURIAM.



      1
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      2
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, sitting by designation.
      3
        Pursuant to 28 U.S.C. § 46(b), the Chief Judge certified the existence of a
judicial emergency necessitating the designation of a panel consisting of fewer than two
members of the Court of Appeals.
      James Edward Clay appeals his convictions for the transportation of stolen
vehicles, sale or receipt of stolen vehicles as well as conspiracy to commit the same.
Clay argues there was insufficient evidence to convict him. Further, he asserts the trial
court erred when it did not declare a mistrial after an improper question by the
prosecution and commentary by the court.

      This Court has scrutinized the record thoroughly and has determined that Clay’s
arguments are without merit. There was clearly sufficient evidence to support the
verdict and the trial court properly gave a curative instruction after the improper
question by government counsel. Under Eighth Circuit Rule 47B, no further
commentary is necessary.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-